Title: To John Adams from Frederick Augustus Conrad Muhlenberg, 8 September 1797
From: Muhlenberg, Frederick Augustus Conrad
To: Adams, John


				
					Sir
					Spring Gardens, Near Philada. Sept. 8th, 1797.


				
				

The office of Treasurer of the Mint having become vacant by the Death of Dr. Way permit me most respectfully to offer myself a Candidate for the same. A series of misfortunes to a Son in Law of mine occasioned by french Captures have also affected me very materially, and being at present out of public Employment, I have both Leisure and Inclination to attend to the Duties of this or any other Office You may think proper to honor me with, whilst at the same time it would afford me some aid in a situation I have never been accustomed to. Submitting my Application to your Decision, permit me to add, that if appointed I shall execute the Duties enjoined with Diligence and fidelity, if not, it will never lesson that cordial Attachment and high respect with which I have the Honor to be / Sir,

/ Your most obedient

/ humble Servant
				
					Fredk. Aug. Muhlenberg.
				
				
			